United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                November 23, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 04-20406
                           Summary Calendar


DALE A BROWN

                      Plaintiff - Appellant

AUGUSTINE A VERRENGIA; JAMES A VERLANDER;
VINCENT MALECHE; DAVID PROCTOR; LEONARD NEAL
JACKSON; R SCOTT SATTERWHITE; ANTHONY P HODGSON;
KENNETH SMITH; DANIEL H STINGER

                      Appellants

     v.

UNITED STATES OF AMERICA

                      Defendant - Appellee

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. 4:03-CV-3279
                       --------------------

Before KING, Chief Judge, JOLLY and CLEMENT, Circuit Judges.

PER CURIAM:*

     The appellants appeal from the district court’s dismissal of

their “Petition for Review,” purportedly filed under the All

Writs Act, 28 U.S.C. § 1651, for lack of subject-matter

jurisdiction.   Citing “fraud on the court,” they sought to



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 04-20406
                                -2-

challenge criminal and civil judgments entered against them in

the 1990s.

     The appellants now argue that their case was improperly

assigned to United States District Judge Lee Rosenthal.     They

emphasize that they had “addressed” their petition to either

District Judge Kenneth Hoyt or to Chief Judge Norman Black, but

they do not suggest that the random assignment to Judge Rosenthal

was violative of the district court’s “General Order No. 75-2.”

“The business of a court having more than one judge shall be

divided among the judges as provided by the rules and orders of

the court.”   28 U.S.C. § 137.    Inherent in this statutory

directive is the notion that a party may not have his case heard

by a judge of his choosing.      See, e.g., McCuin v. Texas Power &

Light Co., 714 F.2d 1255, 1262 (5th Cir. 1983).

     The appellants had the burden of proving that federal

subject-matter jurisdiction existed.      Peoples Nat’l Bank v.

Office of the Comptroller of the Currency of U.S., 362 F.3d 333,

336 (5th Cir. 2004).   The All Writs Act did not confer subject-

matter jurisdiction upon the appellants’ Petition for Review,

because that Act does not create an independent basis of

jurisdiction.   See Renteria-Gonzalez v. INS, 322 F.3d 804, 811

(5th Cir. 2004).   The appellants’ action was in the nature of an

independent action to set aside a judgment for “fraud on the

court.”   See FED. R. CIV. P. 60(b) (third sentence); Fierro v.

Johnson, 197 F.3d 147, 152 (5th Cir. 1999).     To establish fraud
                          No. 04-20406
                               -3-

on the court, the petitioners were required to show an

“unconscionable scheme or plan which is designed to improperly

influence the court in its discretion.”   Fierro, 197 F.3d at 154.

Generally, “only the most egregious conduct, such as the bribery

of a judge, or the fabrication of evidence by a party in which an

attorney is implicated,” will satisfy this standard.     Id.

     The appellants have argued that “new evidence,” in the form

of deposition testimony, proves that in the early 1990s they were

entrapped and falsely incriminated by the FBI agent in charge of

a sting operation targeting them.   Although the deposition

testimony may support a finding of improper investigatory conduct

on the part of that agent, see Brown v. Nationsbank Corp., 188
F.3d 579, 583-85, 592 (5th Cir. 1999), the “new evidence” does

not reflect the “most egregious conduct” required to establish

“fraud on the court,” and it does not, contrary to the

appellants’ contentions, show that Assistant United States

Attorneys were complicit in the alleged efforts to prosecute them

falsely.

     In light of the foregoing, the district court did not err in

concluding that subject-matter jurisdiction was lacking.

Accordingly, we AFFIRM the judgment of the district court.